PER CURIAM.
The above cause coming on to be heard upon the transcript of the record, the briefs of the parties, and the argument of counsel in open court, and it appearing that the findings of the Board are supported by substantial evidence on the record, considered as a whole, and the court being duly advised,
Now, therefore, it is ordered, adjudged, and decreed that the petition of the National Labor Relations Board for enforcement of its order be and the same is hereby granted for the reasons set forth in its decision and order.